Citation Nr: 0522736	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-09 938	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for mitral valve prolapse 
with chest pains, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active service from November 1968 to August 
1979.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas.  In rating decisions dated in September 2002 
and July 2003, the M&ROC, in pertinent part, denied an 
increased rating for the veteran's service-connected mitral 
valve prolapse with chest pains.  The veteran filed his 
notice of disagreement in August 2003 stating he disagreed 
with the denial of an increased evaluation for his service-
connected heart problems in the September 2002 and July 2003 
rating decisions.  

The M&ROC issued a Statement of the Case in January 2004.  On 
his VA Form 9, Appeal to Board of Veterans Appeals, received 
at the M&ROC in March 2004, the veteran stated that he wished 
to appear personally at a local VA office before a traveling 
section of the Board.  Without further action, the M&ROC 
certified the case to the Board in April 2004.  There is no 
indication that the veteran has withdrawn his hearing 
request.  

Accordingly, the appeal is REMANDED to the M&ROC via the 
Appeals Management Center in Washington, DC, for the 
following action:  

The veteran should be scheduled for a 
Travel Board hearing at the M&ROC in 
Wichita, Kansas.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




